Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 07/16/2020. Claims 8-9 were cancelled. Claims 1-7 and 10-16 are now pending in the present application.

Information Disclosure Statement
3. 	The information disclosure statements filed on 07/16/2020; 04/02/2021; 09/28/2021 and 11/22/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections


	- Regarding claim 1, lines 6 and 9, the terms “can” are not a positive limitation; but only suggests or makes optional, and does not require steps to be performed, or by claimed language, that does not limit a claim to a particular structure. Appropriate corrections are suggested applicants change into the positively terms.

	- Same objections’ reason for the terms “can” to claim 2, lines 4 and 6; claim 5, lines 2 and 5; claim 7, lines 2 and 4-5; claim 10, lines 8 and 11; claim 11, line 3; claim 14, lines 2 and 4; and claim 16, lines 2, 4 and 6. 

	- Also in claim 10, line 5, the expression “operable to” is not a positive limitation; but only suggests or makes optional, and does not require steps to be performed, or by claimed language that does not limit a claim to a particular structure. Appropriate corrections are suggested applicants change into the positively terms.

	- Also, in claims 1 and 10, the functional step of “reporting” is vague and unclear where the report is ‘sent to’. In a response to this Office Action, the Applicants are suggested to further amend the claims, e.g. where the report is sent to, for avoiding claims being rejected under 35 U.S. 112(b) rejection. In light of this lack of clarity, said reporting step will be interpreted/examined on the assumption as “reporting ... to the network node” as understood henceforth. A clarification is necessary if this assumption is different.

	- In regard to claim 6, it seems to be contradictory in further defining the claim which it belongs to; since claim 5 defines “when ‘no NR cell’ is configured” and claim 6 is defined as “an NR cell is configured”.

	- Same objection’s reason for claim 15 in further defining the claim with ‘a NR cell’ vs “no NR cell”, where it belongs to claim 14.

	Applicant is respectfully requested to verify and the claims should be clear per se to the claimed invention.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tsai et al. (U.S. 2019/0215711; hereinafter refer as “Tsai”).

- In regard to claim 1, Tsai discloses a method of operation of a User Equipment ‘UE’ in a wireless network to perform System Frame Number ‘SFN’ Frame Time Difference for example see figs. 1, 3; Abstract; page 1, para 9; page 2, paras 21, 26), which comprises
receiving, from a network node in the wireless network, a list of cells for which the UE can report SFTD measurements (for example see step S310 in fig. 3; page 3, para 45; wherein  measurement configuration includes information indicating ‘list of PCIs of the indicated cells’, e.g. list of cells, as defined in page 3, para 48, last 6 lines; page 4, para 51, lines 5-7; claim 3; and wherein eNB in the serving cell or PCell is the ‘network node’ as disclosed in fig. 1; page 2, para 21);
performing SFTD measurements (for example see steps S330/350 in fig. 3; page 3, paras 48-49; page 4, para 52); and
reporting the SFTD measurements in accordance with the list of cells for which the UE can report SFTD measurements (for example see steps 340/360 in fig. 3; pages 3-4, para 49, last 3 lines; page 4, para 52).

- Regarding claim 10, Tsai also discloses for the user equipment ‘UE’ having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in fig. 2; page 1, para 8; page 2, para 32 (and thereinafter); claim 1; and in the respective portions of the specification.

- In regard to claims 2 and 11, in addition to features in base claims (see rationales discussed above), Tsai further discloses for, wherein 
performing an SFTD measurement between the PCell of the UE and a second cell (for example see figs. 1, 3; Abstract; page 1, para 9; page 2, paras 21, 26); and
for example see steps 340/360 in fig. 3; pages 3-4, para 49, last 3 lines; page 4, para 52; and wherein eNB in the PCell is the ‘network node’ as disclosed in fig. 1; page 2, para 21).

- Regarding claims 3 and 12, in addition to features in base claims (see rationales discussed above), Tsai further discloses for one or more New Radio ‘NR’ cells (for example see fig. 1; page 1, para 6; page 2, para 26).

- In regard to claims 4 and 13, in addition to features in base claims (see rationales discussed above), Tsai further discloses for wherein the PCell is a Long Term Evolution ‘LTE’ cell (for example see fig. 1; page 1, para 6; page 2, para 26).

- Regarding claims 5 and 14, in addition to features in base claims (see rationales discussed above), Tsai further discloses for when no NR cell is configured as a Primary Secondary Cell ‘PSCell’ of the UE (for example see step S330 in fig. 3; page 3, para 48: “... the NR cells not configured as PSCell”; claims 2, 11).

- In regard to claims 6 and 15, in addition to features in base claims (see rationales discussed above), Tsai further discloses for when an NR cell is configured as a PSCell for the UE (for example see fig. 3; page 3, para 48: “when it is set to PSCell”): 
performing a SFTD measurement between the PCell of the UE and the NR PSCell (for example see step S350 in fig. 3; page 3, para 48; page 4, para 52); and 
for example see step S360 in fig. 3; page 4, para 52).

- Regarding claims 7 and 16, in addition to features in base claims (see rationales discussed above), Tsai further discloses for receiving a Radio Resource Control ‘RRC’ Connection Reconfiguration message or receiving an RRC Connection Resume message  (for example see page 3, paras 45-46). 

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (U.S. 11,206,563), Takahashi et al. (U.S. 2017257788) and Hwang et al. (WO 2019/160266) are all cited to show system/devices and methods for improving the frame timing difference in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 5, 2021